Citation Nr: 0911305	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-35 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefit sought 
on appeal.

The Board issued a decision in April 2008 in which it denied 
service connection for PTSD.  The appellant appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand (Joint 
Motion), in a December 2008 Order the Court remanded the case 
to the Board for compliance with the instructions contained 
in the Joint Motion.  


FINDING OF FACT

The Veteran has PTSD due to stressful events during service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 
 
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
Veteran in that case, who had a non-combat military 
occupational specialty (MOS), claimed that he was exposed to 
rocket attacks while stationed at Da Nang.  Records for the 
Veteran's unit corroborated the Veteran's assertion that 
enemy rocket attacks occurred during the time he was 
stationed at Da Nang, but did not document his personal 
participation. The Court in that case determined that the 
Veteran's presence with his unit at the time the attacks 
occurred corroborated his statement that he experienced such 
attacks personally.  Citing Suozzi v. Brown, 10 Vet. App. 307 
(1997), the Court concluded that the Board erred in 
interpreting the corroboration requirement too narrowly by 
requiring the Veteran to corroborate his actual proximity to 
and participation in the rocket attacks on Da Nang.  Id. at 
128- 29.

History and Analysis

The Veteran asserts that he has PTSD due to stressful events 
that occurred in service.  He contends that he dealt with a 
number of stressors in service, including coming under fire 
during the Tet offensive and being fired on by Vietnamese 
soldiers after hitting a Vietnamese soldier on a bike.  The 
Veteran thought he was going to be charged with hit and run.

The Veteran's service medical records, including the 
September 1970 discharge examination report, do not reveal 
any psychiatric complaints or findings.

The Veteran complained of nightmares and depression in a 
September 2005 VA mental hygiene clinic note.  On VA 
psychiatric examination in September 2005, the Veteran 
reported that while in Vietnam, he hit a Vietnamese soldier 
on a bicycle and then other soldiers started shooting at him, 
so he drove away.  According to the note, the Veteran stated 
he was going to be charged with hit and run, but since he was 
being shot at, he was not charged.  The diagnosis was PTSD 
and depression.  Subsequent treatment notes show that the 
Veteran recalled coming under fire a number of times during 
his service in Vietnam, as he was there during the Tet 
offensive.  The treatment notes appear to link his claimed 
stressful events in Vietnam to the development of his PTSD.  
His PTSD diagnosis continued as reflected in VA outpatient 
records during the fall of 2005 through VA clinic progress 
notes of September 2006.

In May 2005, the VA sent the Veteran a form requesting 
details of his stressors.  This form was never returned by 
the Veteran.  Despite requests from the RO for specific 
stressor information sufficient to warrant further 
investigation, the Veteran did not supplied the requested 
information.  

The Board has reviewed the Veteran's service personnel 
records, but finds no indication that he was exposed to 
combat and no information to confirm his claimed stressor.  
The Veteran's DD 214 shows that he served in the United 
States Army from September 1967 to September 1970.  His 
military occupational specialty was crawler tractor operator.  
He received the Vietnam Service Medal, the Vietnam Campaign 
Medal and the National Defense Service Medal, but did not 
receive any decorations or medals which are awarded 
exclusively for involvement in combat.

His service personnel records also show that he was in 
Vietnam from February 1968 to February 1969 and from October 
1969 to September 1970.  A section of the personnel records 
titled "Campaigns" lists the Vietnam Counter Offensives 
Phase IV & V, Tet 69 Counter Offensive and "Current 
Campaign."  Such notations regarding campaigns do not 
establish involvement in combat.  As a general matter, 
evidence of participation in an "operation" or "campaign" 
often would not, in itself, establish that a Veteran engaged 
in combat, because those terms ordinarily may encompass both 
combat and non-combat activities.  VAOPGCPREC 12-99 (October 
18, 1999).  

The Board finds that there is a current diagnosis of PTSD and 
medical evidence of a link between the current symptomatology 
and the claimed in-service stressor.  Specifically, such 
diagnosis and link is confirmed in the September 2005 through 
September 2006 VA treatment records.  The third element of 
service connection for PTSD requires credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f).  

In this regard, the Board notes that the Veteran's claimed 
stressors are somewhat related to combat, but the Veteran was 
a crawler tractor operator in service and there is no 
indication he engaged in combat with the enemy other than his 
claimed stressors.  The record must contain service records 
or other corroborative evidence that substantiates or 
verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressors.  A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  In this regard, the 
Veteran has described some events in his VA mental health 
treatment records that he claims were very stressful to him 
and caused his PTSD; those events include multiple instances 
of coming under enemy fire and being shot at after hitting a 
Vietnamese solider on a bicycle.  The Veteran's service 
treatment records and service personnel records do not 
contain indications of any instances of him coming under fire 
or that the Veteran was directly involved in the claimed 
stressful incidents, however.

In March 2009 the Veteran's attorney submitted documentation 
related to the verification of the alleged stressors at 
issue.  This documentation included the Veteran's DA 20 form 
(which was already of record), as well as Department of the 
Army Headquarters Weekly Command Briefing Notes for two 
periods: 20 August 1968 thru 26 August 1968 and 20 February 
1968 thru 26 February 1968, and Daily Staff Journal or Duty 
Officer's Logs from February and March 1968.  The Weekly 
Command Briefing Notes for August 20 through 26, 1968 note 
that the Company D cantonment area received two rounds of 
small arms fire on August 24, resulting in one soldier being 
wounded in action.  The Weekly Command Briefing Notes for 
February 20 through 26, 1968 note that several named 
airfields -- including the Can Tho airfield where Company D 
of the 69th Engineer Battalion was reported to be working -- 
were under periodic ground and mortar attack during this 
time, resulting in both the loss of equipment and personnel, 
with one soldier killed in action and one wounded in action.  
The Daily Staff Journal or Duty Officer's Logs from February 
and March 1968 show that the battalion was shelled a number 
of times during this period.  The Board notes that the 
Veteran's service personnel records confirm that the Veteran 
was with Company D of the 69th Engineer Battalion in Vietnam 
from February 1968 to February 1969, during which time the 
above attacks occurred. 

There is evidence both for and against the verification of 
the Veteran's in-service stressors.  The Board notes that all 
the precise details of the Veteran's claimed stressors have 
not been verified.  However, this case is similar to 
Pentecost, as the Veteran here had a non-combat MOS and 
claimed that he was exposed to fire during his time in 
Vietnam, including during the Tet offensive.  Records now 
associated with the claims file corroborate the Veteran's 
assertion that enemy mortar and small arms fire attacks 
occurred during the time he was with Company D of the 69th 
Engineer Battalion, although they do not document his 
personal participation.  The Court in Pentecost determined 
that the Veteran's presence with his unit at the time the 
attacks occurred corroborated his statement that he 
experienced such attacks personally, and the Board finds a 
similar situation here, that the Veteran experienced such 
attacks personally. 

Therefore, taking into account the Veteran's contentions and 
current VA treatment records, the service treatment and 
personnel records that show the Veteran served with Company D 
of the 69th Engineer Battalion from February 1968 to February 
1969 and the weekly command briefing notes and duty officer's 
logs that document the Veteran's unit coming under fire, it 
is clear that the corrobative evidence regarding the 
Veteran's in-service stressor is at least in equipoise.  When 
there is approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
Board determines that, giving the Veteran the benefit of the 
doubt, the Veteran's claimed stressors are corroborated by 
the evidence of record.

The Board finds that there is (1) a current diagnosis of 
PTSD, (2) medical evidence of a link between the current 
symptomatology and the claimed in-service stressor and (3) 
credible supporting evidence that some of the claimed in-
service stressors actually occurred.  Accordingly, service 
connection for PTSD is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  


ORDER

Service connection for PTSD is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


